Order filed, April 24, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00188-CV
                                 ____________

     WORLD SOURCE SIMPLE, LLC, THEODORE RALSTON, ANIL
      RAMROOP, RON FORREST, AND BRIAN ALLEN, Appellant

                                         V.

                    RADIA ENTERPRISES, INC., Appellee


                    On Appeal from the 125th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-37071


                                     ORDER

      The reporter’s record in this case was due March 16, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Gajevsky, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Christopher, Wise and Zimmerer.